Name: Commission Regulation (EEC) No 3292/83 of 18 November 1983 on arrangements for imports into the United Kingdom of certain textile products (category 4) originating in Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 11 . 83 Official Journal of the European Communities No L 326/5 COMMISSION REGULATION (EEC) No 3292/83 of 18 November 1983 on arrangements for imports into the United Kingdom of certain textile products (category 4) originating in Yugoslavia HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2, imports into the United Kingdom of the category of products originating in Yugoslavia and specified in the Annex hereto shall be subject to the quantitative limits set out in that Annex. Article 2 1 . Products as referred to in Article 1 , shipped from Yugoslavia to the United Kingdom before the date of entry into force of this Regulation and not yet released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport docu ­ ment proving that shipment actually took place before that date . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3588/82 of 23 December 1982 on rules for imports of certain textile products originating in Yugoslavia ('), and in particular Article 10 thereof, Whereas Article 10 of Regulation (EEC) No 3588/82 lays down the conditions under which quantitative limits may be established ; whereas imports into the United Kingdom of textile products of category 4 specified in the Annex hereto and originating in Yugoslavia exceeded the levels referred to in Article 10 (3) thereof ; Whereas, in accordance with Article 10 (5) of Regula ­ tion (EEC) No 3588/82, Yugoslavia was notified on 12 September 1983 of requests for consultations ; Whereas, as a result of these consultations, it was agreed to make the textile products in question subject to quantitative limits for the years 1983 to 1986 ; Whereas Article 10 ( 13) provides for compliance with the quantitative limits to be ensured by means of a double-checking system in accordance with Annex V to Regulation (EEC) No 3588/82 ; Whereas the products in question exported from Yugoslavia between 17 October 1983 and the date of entry into force of this Regulation must be set off against the quantitative limit for the year 1983 ; Whereas this quantitative limit should not prevent the importation of products covered by it shipped from Yugoslavia before the date of entry into force of this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, 2 . Imports of such products shipped from Yugo ­ slavia to the United Kingdom after the entry into force of this Regulation shall be subject to the double ­ checking system described in Annex V to Regulation (EEC) No 3588/82. - 3 . All quantities of products shipped from Yugo ­ slavia to the United Kingdom on or after 17 October 1983 and released for free circulation, shall be deducted from the quantitative limit laid down. This limit shall not, however, prevent the importation of products covered by it but shipped from Yugoslavia before the date of entry into force of this Regulation . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1986 .0 OJ No L 374, 31 . 12 . 1982, p. 47 . No L 326/6 Official Journal of the European Communities 23 . 11 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 November 1983 . For the Commission Wilhelm HAFERKAMP Vice-President ANNEX Quantitative limits Member State UnitsCate ­ gory CCT heading No NIMEXE code ( 1983) Description Third country 17 October to 31 December 1983 1 January to 31 December UK 2504 Yugo ­ slavia 1 000 pieces 1984 : 650 1985 : 673 1986 : 697 60.04-19 20 , 22, 23 , 24, 26 , 41 , 50 , 58 , 71 , 79 , 89 60.04 B I II a) b) c) IV b) 1 aa) dd) 2 ee) d) 1 aa) dd) 2 dd) Under garments , knitted or crocheted, not elastic or rubberized : Shirts, T-shirts , lightweight fine knit roll , polo or turtle necked jumpers and pullovers, undervests and the like, knitted or crocheted, not elastic or rubberized, other than babies ' garments , of cotton or synthetic textile fibres ; T-shirts and light ­ weight fine knit roll , polo or turtle necked jumpers and pullovers , of regenerated textile fibres , other than babies ' garments